EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 1-12 and 23-32 are cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-12 and 23-32 directed to inventions non-elected without traverse.  Accordingly, claims 1-12 and 23-32 have been cancelled.
Response to Arguments
Applicant’s arguments, see entire response, filed 06 May 2022 with respect to instant amended independent claim 1, have been fully considered and are persuasive.  All prior art rejections have been withdrawn. 
Allowable Subject Matter
Claims 13-16 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the specific aspects of two pumps employed, in fluidic connection to a test cell, one for a hydrocarbon fluid tank and inert gas storage tank, wherein the second pump is configured to pump both the hydrocarbon fluid and the inert gas into the test, in a system including  rock surface within a test cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861